Citation Nr: 1631797	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, previously claimed as pneumonia and residuals of a right scalene node biopsy, to now include chronic obstructive sleep apnea (COPD).

2. Entitlement to service connection for a respiratory disorder, diagnosed as COPD.


REPRESENTATION

Veteran represented by:	Emogene R. Fryar (one-time appointment under 38 C.F.R. § 14.630)


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 1957.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed September 2009 rating decision denied an application to reopen service connection for COPD on the basis that evidence showing a connection between active duty and COPD had not been submitted.  

2.  Evidence added to the record since the last final denial in September 2009 includes a private medical statement relating the Veteran's in-service lung problems with the current diagnosis of COPD.


CONCLUSIONS OF LAW

1.  The September 2009 decision that denied reopening the Veteran's claim of entitlement to service connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   

3.  A respiratory disorder, diagnosed as COPD, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, service connection for pneumonia, a right lung tumor, and a chest condition were denied in October 1968.  Evidence at that time included the Veteran's service treatment records, a September 1968 VA examination report, and various private treatment records, including a June 1968 hospital summary indicating that he had undergone biopsies that were negative for cancer and that there was scar tissue present in the right lower lung.  

The RO stated that pneumonia during service was of a temporary nature and that the Veteran had no chronic disease or disability of the lungs or chest during service.  The RO also found that there was no indication that he suffered from chronic residuals of any lung condition.  Consequently, the RO determined that he did not have a current respiratory disability and denied the claim.  He was advised of the decision and his appellate rights but did not submit any additional evidence or appeal.  Therefore, the October 1968 decision became final.  

In March 2009, the Veteran filed an application to reopen the claim.  In December 2009, the RO determined that new and material evidence had not been received in order to reopen a claim.  The evidence included statements from his wife, VA treatment records, various private treatment records, and a March 2010 opinion from Dr. S.G., which indicated that he had treated the Veteran from 1965 until 1996 and that the Veteran had suffered from severe COPD during this time.  The RO found that the evidence was new as it was not previously reviewed but that it was not material as it did not relate to an unestablished fact necessary to substantiate the claim.  Consequently, the claim was denied.

The Veteran was advised of the decision and his appellate rights and submitted a notice of disagreement (NOD) in March 2010 and a statement of the case (SOC) was issued in July 2010; however, he did not submit a timely substantive appeal and explicitly indicated in August 2010 correspondence that he would not be appealing this decision.  No further communication or evidence regarding his claim was received within one year.  Therefore, the December 2009 rating decision is final.  

The Veteran filed the current application to reopen the claim for service connection for lung and breathing problem in August 2012.  Medical evidence received since the December 2009 decision consists of VA treatment records dated through May 2013, an August 2012 opinion from Dr. J.S., an August 2012 opinion from Dr. S.G., a May 2013 VA opinion and a December 2013 opinion from Dr. S.G.  He also submitted lay statements describing his in-service and current symptoms.  In addition, his brother and his wife also described their observations regarding his symptoms through the present time.  

Presuming the credibility of the statements of the Veteran, his brother, and his wife pursuant to Justus and, in light of the December 2013 opinion from Dr. S.G., the evidence received since the December 2009 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  In this regard, the claim for COPD was previously denied as the record did not indicate that this condition occurred in or was caused by service.  Significantly, the December 2013 opinion from Dr. S.G. found that the Veteran's current COPD was the result of his in-service lung condition.  Therefore, based on the foregoing reasons, new and material evidence has been received and the application to reopen the claim is granted.


Service Connection for a Respiratory Disorder

Having reopened the claim, the Board will now address the issue on the merits.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.          §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or in the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In this case, COPD is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Turning to the merits of the Veteran's claim, the Board first notes that he has a current diagnosis of COPD.  Post-service treatment records reflect an assessment of bronchospastic syndrome in a September 1999 private treatment note and of COPD in a January 2002 private treatment note. Therefore, a current disability is noted.

Next, service treatment records contain a January 1954 chest X-ray that revealed a right lower lobe density.  The Veteran was subsequently diagnosed and treated for pneumonitis of the right lung until March 1954.  While an April 1957 service discharge examination found his lungs to be normal and was otherwise negative for any relevant abnormalities, an in-service incurrence related to the lungs has been shown.  

Next, the evidence is in equipoise on the issue of whether a nexus exists between service and the current diagnosis of COPD.  Evidence weighing against the claim includes a March 2013 opinion where a VA examiner opined that it was less likely than not that the Veteran's COPD was the result of his treatment for pneumonia in service.  The examiner reasoned that there were objective findings of tobacco use in the past as well as testing results of obstructive findings without response to bronchodilators, which strongly favored COPD related to smoking history.  

The examiner further reasoned that COPD was not caused by pneumonia and that there were no findings in regards to other less common causes of COPD, including environmental exposures (particulate matter, dusts, gases, fumes or organic antigens).  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. 

Evidence in support of the claim includes an August 2012 opinion from Dr. J.S. indicating that the Veteran suffered from restrictive and obstructive pulmonary disease that could be due to occupational exposure or worsened by old infections such as pneumonia which occurred many years ago.  While seemingly supportive, the speculative terminology used by this physician did not provide a sufficient basis for an award of service connection. 

In an August 2012 opinion, Dr. S.G. indicated that he began treating the Veteran in 1965, that the Veteran had suffered from pneumonia during service, that the Veteran had a portion of his lung removed due to scarring and a small cyst, and that the Veteran continued to have problems with his lung.  The physician opined that the Veteran's current lung problems could not be "totally dismissed" from his similar problems during service.  

In a December 2013 addendum opinion, Dr. S.G. opined that it was at least as likely as not that the Veteran's lung condition, which he initially suffered on active duty in 1954, led to or contributed to COPD.  The physician reasoned that the Veteran did not have a lung condition prior to service entrance, that he had stopped smoking in 1968, that his post-service employment did not contribute to this condition, and that none of his post-service hobbies contributed to this condition.  This opinion also had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  

The evidence also includes the Veteran's lay assertions establishing a connection between the two as well as his brother who wrote in December 2013 that the Veteran never had any lungs problems other than an occasional cold or flu before service.  In multiple statements, the Veteran's wife wrote that a benign tumor of the right lung and scarring was found in his lung in November 1968.

Given the above, the evidence is, at least, in relative equipoise on the question of nexus. On one hand, a March 2013 VA examiner found no relationship between the Veteran's COPD and service.  On the other hand, a December 2013 private medical opinion determined that it was at least as likely as not that the in-service lung symptoms led to or contributed to COPD.  As well, the Veteran and his wife reported that he experience lung problems since being treated for pneumonia during service. 

In conclusion, the evidence shows in-service treatment for a lung problems, a current diagnosis of COPD, and medical and lay evidence showing a link between the Veteran's current COPD and service.  Based on the analysis above, and resolving the benefit of the doubt in his favor, service connection for COPD is warranted.  In reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied as appropriate.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received, the application for service connection for a respiratory disorder is reopened; the appeal is granted.

Service connection for a respiratory disorder, diagnosed as COPD, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


